Citation Nr: 1427767	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-47 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for degenerative joint disease in the low back.

2. Entitlement to service connection for radiculopathy in the lower extremities, to include as secondary to low back disability.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to leg radiculopathy and low back disability.


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to December 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified in a video-conference hearing before the undersigned in February 2011.  A transcript of that hearing was reviewed prior to this decision.

The claim was previous remanded in March 2011 and in July 2012.


FINDINGS OF FACT

1. The Veteran's current low back disability, including arthritis, is not shown to be related to in-service injuries and pain.

2. The evidence is against finding that lower extremity radiculopathy is related to service, and there is no service-connected disability upon which a relationship could be established on a secondary basis.

3. The Veteran's current erectile dysfunction is not related to service, including to an experimental vaccination for gonorrhea, and there is no service-connected disability upon which a relationship could be established on a secondary basis.




CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

3. The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2008, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  Moreover, VA provided examinations for the Veteran's low back, any associated radiculopathy, and erectile dysfunction in November 2008, November 2011, and January 2013.  The November 2011 and January 2013 examinations are adequate, as they are detailed and provide opinions supported by medical analysis and rationale.  However, the Board previously found that the opinion from the November 2008 spine examination did not adequately address the Veteran's statements of continuous symptoms or later obtained VA treatment records.  

Following the remand directives, the Agency of Original Jurisdiction (AOJ) obtained a new VA examination and opinion for the Veteran's spine.  The examiner adequately discussed the evidence and provided detailed rationale for the opinions offered.  These actions were in substantial compliance with the remand directives and further remand is not necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the January 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's current symptoms, in-service activities, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Finally, service connection for certain chronic diseases, to include arthritis, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  This presumption only applies to those chronic diseases listed in 38 U.S.C.A. § 1112.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to diagnose his disabilities or determine their cause as this requires specialized knowledge and testing to understand the complex nature of neurological, musculoskeletal, and reproductive systems.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  




Low Back

As explained below, the criteria for service connection for a low back disability have not been met.  See 38 C.F.R. § 3.303.

The Veteran has a current low back disability.  The VA examiner in January 2013 diagnosed multilevel degenerative disc disease.  The VA examiner in November 2008 diagnosed degenerative joint disease (arthritis) of the lumbosacral spine.  During the Board hearing, the Veteran also reported current pain symptoms and flare-ups.

The Veteran had low back injuries and pain symptoms in service.  During the Board hearing, he reported hurting his back in service when he lifted 150 to 200 pound sprockets.  He also reported other instances in service of pain in his low back.  Service treatment records from April 1983, November 1982, and December 1981 showed complaints of and treatment for back pain.  

However, the Veteran's current low back disability is not shown to be related to injuries in service.  The VA examiner in January 2013 concluded that the Veteran's low back disability was less likely than not related to his active service.  She noted the in-service treatment records, as well as the Veteran's reports of injury in service and treatment with a chiropractor after service.  The examiner reasoned that the Veteran had acute back conditions, strained muscle and musculoskeletal pain, while in service.  These types of injuries occur when the muscles or ligaments are over-stretched or torn and are acute, self-limiting conditions.  See VA Examination.  She further reasoned that the earliest diagnostic evidence, a spine x-ray from 1995 showing minimal degenerative changes, was 11 years after service.  The examiner found no documentation to support a chronic back condition.      

During the Board hearing, the Veteran reported having pain intermittently since service and seeking treatment with a chiropractor in 1985 or 1986.  In August 1995 VA treatment, the Veteran reported having intermittent back pain for the prior 11 years.  The Board finds the statements of back pain since service to be credible; however, he is not competent to determine whether this back pain was due to acute injuries or due to the chronic arthritis he now has.  See Jandreau, 492 F.3d at 1377.  VA treatment records from July 1999 appear to be the first diagnosis of degenerative joint disease.  More recent VA treatment records continue to show treatment for back pain.  Social Security records note back pain after a motor vehicle accident in September 2003.  

As mentioned earlier, service connection may be presumed for a chronic disability that manifested to a degree of ten percent within a year of service.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, arthritis was not shown during the presumptive period and thus an award of service connection is not warranted on this basis.  

As indicated under 38 C.F.R. § 3.303(b), with chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  (Emphasis added.)  Here, the record does show a current disability that is among the chronic diseases listed under 38 C.F.R. § 3.309(a).  However, the weight of the competent medical evidence indicates that such was not present in service or the presumptive period- rather, the symptoms in service have been attributed to lumbar strain, which is an entirely different disorder from arthritis.  Thus, service connection on the basis of continuity of symptomatology is not applicable here.  See also Walker v. Shinseki, 708 F.3d at 1331.  

In sum, as continuity of symptomatology does not apply here as an independent basis for an award of service connection, the matter hinges on the nexus evidence of record.  In this case the examiner's is negative as to causation and there is no favorable medical opinion of record.  As such, the nexus element has not been established and service connection cannot be granted for the low back.

Lower extremity radiculopathy

The Veteran has current sensory radiculopathy symptoms in his lower extremities.  During the Board hearing and VA examinations, he reported experiencing pain and tingling in his legs.  The VA examiner in November 2008 did not find any objective signs of radiculopathy.  The VA examiner in January 2013 noted mild radiculopathy symptoms in the Veteran's left leg but not his right leg.  A problem list from VA treatment printed in November 2009 shows sciatica as a condition from which the Veteran suffers.  As sensory symptoms, such as pain, are generally subjective and VA treatment records noted sciatica, the evidence is in relative equipoise as to whether the Veteran has a current disability in his right leg.  All reasonable doubt will be decided in the Veteran's favor, and the Board finds that he has current radiculopathy in both legs.  See 38 C.F.R. § 3.102.  

The evidence is against a finding of an in-service incurrence or other relationship to service.  During the Board hearing, the Veteran reported experiencing pain shooting down his legs about six months after the back injury in 1983.  However, service treatment records show no complaints of pain or other symptoms in the legs.  There is no record of radicular symptoms when he was treated for back pain during service.  Unlike the back symptoms, the Veteran did not report continuous symptoms since service; during the Board hearing, he reported the incident six months after the 1983 back injury and then reported current symptoms.  With no record of in-service treatment or complaints or treatment in the intervening time, the Veteran's statement is less persuasive, because one's memory of specific symptoms and the characteristics of pains can alter over the period of 30 years.  Therefore, the competent, credible evidence does not establish an in-service incurrence of radiculopathy. 

The main contention asserted by the Veteran is that his lower extremity radiculopathy is related to his current back disability.  As mentioned, service connection on a secondary basis arises when a service-connected disability causes or aggravates another disability.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.  The Veteran's low back disability has not been service-connected.  Therefore, the lower extremity radiculopathy cannot be service connected on a secondary basis as a result of the nonservice-connected back disability.  See 38 C.F.R. § 3.310.

Without an in-service incurrence or a service-connected disability for secondary service connection, the second prong has not been met and service connection is denied.

Erectile Dysfunction

The Veteran has erectile dysfunction currently.  The VA examiner in November 2011 diagnosed erectile dysfunction.  VA treatment records also show a diagnosis of erectile dysfunction.

The evidence shows multiple possible in-service incurrences.  During the Board hearing and VA examination, the Veteran reported having problems with his sex drive approximately six months after participating in a program where he received an experimental vaccine for gonorrhea.  The record includes a March 1983 letter addressed to the Veteran thanking him for his participation in the study and explaining that he received the actual vaccine and not a placebo.  This letter and an accompanying liability waiver do not list any side effects of the vaccine.  Service treatment records show treatment for genital warts in August 1981, pediculosis pubis in August 1978, gonorrhea in October 1982, and pubis crabs in April 1983.

The evidence does not show that the current erectile dysfunction is related to service.  During the VA examination, the Veteran reported having a lack of sex drive since service and in later years experiencing difficulty maintaining erections.  After reviewing the evidence, including statements from the Veteran and service treatment records, the VA examiner in November 2011 concluded that the erectile dysfunction is less likely than not related to service.  The examiner reviewed medical literature on the gonorrhea vaccine and reasoned that medical literature does not mention any kind of erectile dysfunction secondary to gonorrhea vaccine or military service itself.  The examiner found no study linking erectile dysfunction to a gonorrhea vaccine.  The examiner further reasoned that the Veteran's erectile dysfunction was more likely related to other factors including his age, hypertension, hyperlipidemia, diabetes mellitus, and PTSD.  All these factors are known to affect erectile dysfunction.  See November 2011 VA Examination.

The Veteran's erectile dysfunction cannot be service-connected on a secondary basis as a result of his low back disability or lower extremity radiculopathy because neither of those disabilities is service-connected.  See 38 C.F.R. § 3.310.

Neither the Board nor the Veteran possesses the requisite knowledge and training to determine the cause of erectile dysfunction; therefore, this decision relies on the medical evidence.  The negative opinion from November 2011 is the only medical opinion of record.  As such, the nexus element has not been established and service connection cannot be granted for erectile dysfunction.

In summary, the preponderance of the evidence is against service connection for a low back disability, lower extremity radiculopathy, and erectile dysfunction.  See 38 C.F.R. §§ 3.303, 3.310.  The benefit of the doubt has been afforded and is otherwise inapplicable, and the claims must be denied.  See 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.

Service connection for lower extremity radiculopathy is denied.

Service connection for erectile dysfunction is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


